Citation Nr: 0410347	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-13 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II, to include whether there is a basis 
for any separate compensable ratings.

2.  Entitlement to service connection for arthritis of multiple 
joints.  

3.  Entitlement to service connection for a skin disorder, claimed 
as secondary to Agent Orange exposure.  

4.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from September 1966 to September 
1969. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a rating decision from the Department of Veterans Affairs 
(VA) Winston Salem, North Carolina Regional Office (RO).

Because of new evidence submitted, the issues of entitlement 
service connection for skin disorder and PTSD are being REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification if further action is required on 
the part of the appellant.  No new pertinent evidence as to the 
issues decided below was received, so consideration of those 
issues will proceed.

FINDINGS OF FACT

1.  Diabetes mellitus currently requires insulin injections three 
times daily and restricted diet; there is no evidence of any 
restriction of activities or hospitalization for episodes of 
ketoacidosis or hypoglycemic reactions.  

2.  There is evidence of diabetic neuropathy involving no more 
than mild sensory diminishment in each foot.

3.  The veteran's arthritis was first shown years post service and 
is not shown to be related thereto.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for 
diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2003).

2.  The criteria for separate 10 percent ratings, for diabetic 
neuropathy of each foot have been met.  38 U.S.C.A. §§ 1110, 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.119, Diagnostic Code 7913 NOTE 
(1), 4.124a, Diagnostic Code 8621 (2003).

3.  Arthritis was not incurred in or aggravated by service, nor 
may it be presumed to be incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court decision in 
the case Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In this 
case it was essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 (VCAA) 
should be provided to a claimant prior to any adjudication of the 
claim.  In this case, preadjudication notice and assistance was 
provided to the veteran.  In this regard, the veteran filed his 
claim in May 2002.  Notice and assistance provisions of the VCAA 
were noted in correspondence issued in July 2002.  In September 
2002 rating decision, the RO adjudicated the claim on appeal.  

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to these 
issue.  There is no indication that there is additional evidence 
to obtain, there is no additional notice that should be provided, 
and there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication that 
there is any prejudice to the appellant by the order of the events 
in this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096, substantially amended the provisions of 
Chapter 51 of Title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)).

VA has long recognized that the Department has a duty to assist 
claimants in developing evidence pertinent to their claims.  See 
the former version of 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  The changes in law have amended the requirements 
as to VA's development efforts in this case, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003)).  The intended effect of these regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide a 
claimant who files a substantially complete application for VA 
benefits.  The regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or evidence 
and to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the statute, 
"and do not provide any rights other than those provided by the 
VCAA."  66 Fed. Reg. 45,629.  See also VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

The VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided to 
claimants by the RO, and notification as to evidentiary 
requirements.  The Board has carefully reviewed the appellant's 
claim file, to ascertain whether remand to the RO is necessary in 
order to assure compliance with the new legislation.  It is noted 
that the development of medical evidence appears to be complete.  
By virtue of the September 2002 and February 2003 rating 
decisions, April 2003 Statement of the Case (SOC), May and August 
2003 Supplemental Statements of the Case (SSOC), and associated 
correspondence issued since the appellant filed his claim, the 
appellant has been given notice of the information and/or medical 
evidence necessary to substantiate his claim.  He was advised 
that, if he adequately identified relevant records with names, 
addresses, and approximate dates of treatment, the RO would 
attempt to obtain evidence on his behalf.  It is concluded, as to 
these issues, that the information provided essentially tells the 
veteran to submit anything he has.  Thus, while that exact 
language may not have been used, it seems clear that there are no 
pertinent records to obtain.

The RO also advised the appellant of the evidence obtained and 
considered in deciding his claims, in the August 2003 SSOC.  In 
addition, the appellant was advised of the specific VCAA 
requirements in the July 2002 letter and April 2003 SOC.  It thus 
appears that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with the 
claims folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for an equitable disposition of this appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of the 
VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002) (requiring that the Board identify documents in file 
providing notification which complies with the VCAA).  

The Board is aware that, in a decision promulgated in September 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period provided 
for response.  But see Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during the 
pendency of this matter in which to submit supportive information, 
evidence, and argument, and has in fact done so, the holding of 
the Federal Circuit in its decision in PVA, supra, has been 
fulfilled.  In any event, the recently enacted statute, Public Law 
No. 108-183, has essentially reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be served 
in remanding this matter for more development or procedural steps.  
Such a remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds 
sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, "The 
VCAA is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  See also Kuzma v. Principi, 341 F.3d 
1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2002).

I.  Increased rating for diabetes mellitus, type II

A review of the veteran's service records show that he served in 
the Republic of Vietnam from August 1967 to August 1968.  Thus, 
herbicide exposure is presumed. 

Private medical records dated in 1979 show a diagnosis of 
diabetes, as well as the fact that the veteran underwent 
observation and received diabetic teaching.   

Private medical records dated from August 1995 to July 2002 show 
that that veteran was seen for hypoglycemic episodes.  The records 
reflect a diagnosis of diabetes mellitus, insulin dependent.  

VA treatment records dated from July 2002 to July 2003 show 
follow-up treatment for diabetes mellitus.  The records show that 
diabetes was under good control.  In November 2002, the veteran 
complained of numbness and tingling in both feet.  An examination 
revealed some impairment of light touch and pinprick pain over 
toes and forefeet.  The diagnosis was diabetic neuropathy both 
feet.  In July 2003, it was noted that the veteran maintained good 
control of his glucose levels.  He practiced good foot care and 
daily checks.  He required insulin three times daily.  He watched 
his diet closely and exercised.  He also maintained an active 
lifestyle.  The diagnosis was diabetes mellitus.  

Service-connected disabilities are rated in accordance with the 
VA's Schedule for Rating Disabilities (Schedule).  The ratings are 
based on the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations are 
based upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(2003).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7 (2003).

In considering the severity of a disability it is essential to 
trace the medical history of the disability.  38 C.F.R. §§ 4.1, 
4.2.  In this case, service connection was granted for diabetes 
mellitus, due to Agent Orange exposure, in a September 2002 rating 
decision.  A 20 percent evaluation has been assigned, effective 
from July 9, 2001.  This evaluation has been confirmed and remains 
in effect to the present.

The decision of the Court of Appeals for Veterans Claims (Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999) distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a claim 
for an increased rating for a service-connected condition.  The 
Court discussed that in the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  The Court also 
made clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.

The veteran's diabetes mellitus is currently assigned a 20 percent 
rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under 
this code, a 20 percent is warranted for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic agent 
and restricted diet.  A 40 percent rating requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating is assigned when the condition requires insulin, a 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is assigned when more 
than one daily injection of insulin is required with restricted 
diet, and regulation of activities (avoiding strenuous 
occupational and recreation activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength, or 
complications that would be compensable if separately evaluated.

After reviewing the evidence of record, the Board finds that the 
veteran's diabetes mellitus is no more than 20 percent disabling 
under the aforementioned schedular provisions.  The medical 
evidence shows he requires three insulin injections a day and a 
restricted diet.  He has exhibited good compliance with his 
medication and diet.  There are no specific restrictions or 
regulation of activities on account of his diabetes; and, in fact, 
the veteran exercises and maintains an active lifestyle.  
Moreover, the record reflects that he is farmer and is in the 
fields daily.  Additionally, treatment records indicate good 
control and frequent checks of glucose.  In the absence of 
limitation of the veteran's activities due to the disease, the 
Board finds that the criteria for the higher rating are not met 
under the evaluation criteria.  Therefore, the Board concludes 
that a rating in excess of 20 percent for diabetes mellitus is not 
warranted.

Based on the foregoing, the veteran's diabetes mellitus reflects a 
20 percent evaluation, and no more, under the aforementioned 
provisions, over the appellate period.  The Board has considered 
whether a "staged" rating is appropriate.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The record, however, does not 
support assigning different percentage disability ratings during 
the period in question.

In the alternative, however, the Board notes that VA treatment 
records dated in November 2002 revealed evidence of some 
impairment of light touch and pin prick pain over toes and 
forefeet and provided a diagnosis of diabetic neuropath, both 
feet.  Diagnostic Code 7913 provides that compensable 
complications of diabetes will be rated separately.  (The 
exception, unless they are part of the criteria used to support a 
100 percent rating, is not applicable in this veteran's case).  38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2003).

Diabetic peripheral neuropathy of the feet, is rated analogous to 
neuritis under the provisions of 38 C.F.R. § 4.124a, Diagnostic 
Code 8621.  Neuritis is rated according to the provisions of 
Diagnostic Code 8521 for paralysis of the external popliteal nerve 
(common peroneal).  A 10 percent rating is assigned for mild 
incomplete paralysis of the external popliteal nerve (common 
peroneal).  A 20 percent evaluation requires moderate incomplete 
paralysis; a 30 percent rating requires severe incomplete 
paralysis; and a 40 percent rating requires complete paralysis 
with foot drop and slight droop of first phalanges of all toes, 
cannot dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  38 
C.F.R. § 4.124a (2003), Diagnostic Code 8521. When the involvement 
is wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  38 C.F.R. § 4.124a (2003).  

With resolution of all reasonable doubt in the veteran's favor, 
since the peripheral neuropathy involving both feet has been 
described as some impairment and involves only sensory impairment, 
not motor deficits, a separate 10 percent rating is warranted for 
mild incomplete paralysis involving each foot.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8621.  However, a separate evaluation in 
excess of 10 percent for peripheral neuropathy of either foot is 
not be warranted, since the neuropathy involves only sensory 
impairment and has been medically determined to be no more than 
"some impairment" in severity.

Finally, the Board finds that the veteran's diabetes mellitus, 
type II is not so unusual or exceptional as to render impractical 
the application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2003).  In this regard, the Board notes that the 
disability has not necessitated frequent periods of 
hospitalization or resulted in marked interference with his 
employment.

II.  Service connection for arthritis

The veteran's service medical records are negative for any 
treatment, diagnosis, or complaints of arthritis.  

Private medical records dated from August 1995 to July 2003 show 
that the veteran was seen with complaints of multiple joints 
swelling and right shoulder pain.  The record reflects treatment 
for the following disorders; psoriatic arthritis, arthritis, and 
right shoulder subacromial bursitis.   

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Service connection for certain conditions, such 
as degenerative arthritis, may be granted if manifest to a 
compensable degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) (2003).

VA regulations provide that with chronic disease shown as such in 
service (or within a presumptive period under 38 C.F.R. § 3.307) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly attributable 
to intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted during 
service (or in the presumptive period) is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 3.303(b).

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is against 
the veteran's claim of entitlement to service connection for 
arthritis.  In essence, we believe that the evidence of record 
demonstrates that arthritis was not incurred in or aggravated by 
active military service, nor was it shown to a compensable degree 
within one year of separation from active service. 

In this regard, the Board notes that the service medical records 
are negative for any complaints or treatment for arthritis.  Most 
significantly, physical examination at separation revealed no 
complaints pertinent to the joints and no diagnosis of arthritis.  
Post-service medical records reveal no complaints of arthritis 
(joint problems) until 1996, which is approximately twenty-five 
years following his separation from service.  In light of this 
record, which includes a competent medical opinion at separation 
indicating no arthritis, and no competent evidence suggesting a 
relationship between his current arthritis and service, the Board 
concludes that the overwhelming weight of the evidence is against 
finding that arthritis was incurred in service.  Moreover, there 
is no showing in the competent medical evidence of treatment for 
arthritis within one year of separation from service

The Board appreciates the sincerity of the veteran's belief in the 
merit of his claim.  Certainly, he is competent to state that he 
experienced pain or other symptoms in during service.  However, it 
is well established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, that he developed 
arthritis during service, or that his current symptoms are the 
result of any incident that may have been sustained in service.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).  

As such, the Board finds that the overwhelming weight of the 
evidence weighs against the claim for service connection for 
arthritis.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.  

Separate 10 percent evaluations for diabetic neuropathy of both 
the left and right foot are granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to service connection for arthritis is denied.



REMAND

In this case, in January 2004 the veteran's representative 
submitted evidence to the Board in support of the veteran's 
remaining claims without a waiver of RO review.  In July 2003, the 
veteran submitted evidence in support of his claim for service 
connection for PTSD, however the RO failed to consider the 
evidence in the August 2003 SSOC.  The RO should review this 
additional evidence in conjunction with the veteran's claims for 
service connection for a skin disorder and PTSD, and any further 
development warranted should be taken.  

In view of the foregoing, this case is remanded for the following 
action:

1.  The RO should review the veteran's claims on the basis of all 
the evidence of record, to include consideration of that recently 
received.  If the action taken remains adverse to the veteran in 
any way, he and his representative should be furnished an 
appropriate SSOC.

2.  The SSOC should additionally include a discussion of all 
evidence received since the last statement of the case was issued.  
The veteran and his representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



